DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-01-20 (herein referred to as the Reply) where claim(s) 1-15 are pending for consideration.

Priority
In view of the Reply’s remarks regarding CSI-RS resource index and CRI and the amendments that omit any citation of “CRI,” the claimed invention’s subject matter is now supported by the priority date of 2017-05-14 of US62505945.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), and further view of Guo_889 (US20180302889)
Claim(s) 1, 9
Kim_825 teaches
	receiving, by the UE, a radio resource control (RRC) message pertaining to a handover procedure from the first base station, UE receives an RRC control message commanding handover from an eNB  <FIG(s). 3, 4; para. 0058-0062>.
	performing, by the UE, random access with the second base station based on the received RRC message. UE acquires downlink synchronization with the target cell and perform a random access procedure based on the information included in the RRC control message <FIG(s). 3; para. 0060>.
Kim_825 does not explicitly teach
the RRC message 
comprising at least one preamble index and 
indicating a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; and

However in a similar endeavor, Liu_766 teaches
an RRC message comprising 
at least one preamble index The RRC signaling includes: a preamble index wherein the preamble index is used for indicating an available preamble for non-contention based random access of UE <para. 0269-0270>.
indicating a physical random access channel (PRACH) resource The RRC signaling includes: a preamble index, and a PRACH mask index, wherein the preamble index is used for indicating an available preamble for non-contention based random access of UE and the PRACH mask index is used for indicating resource allocation of a PRACH <para. 0269-0270>.
Additionally Liu_766 teaches:
	receiving, by the UE, a radio resource control (RRC) message from the first base station, The eNB sends a Radio Resource Control (RRC) signaling to instruct UE1 to initiate the non-contention based random access flow <para. 0269-0270>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825 with the embodiment(s) disclosed by Liu_766. One of ordinary skill in the art would have been motivated to make this modification in order to effectively enhance the random access performance of a UE. See Background, para. 0006.
However in a similar endeavor, Guo_889 teaches
a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index; First PRACH resource in the configuration for beam failure recovery configuration is associated with a CSI-RS resource index by way of an SSB index. Said information can be in higher layer such as RRC <para. 0204, 0206, 0267-0268>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825 and Liu_766 with the embodiment(s) disclosed by Guo_889. One of ordinary skill in the art would have been motivated to make this modification in order to provide beam recovery scheme in an advanced wireless communication system. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of KWON_117 (US20170215117)
Claim(s) 2
Kim_825 does not explicitly teach
further comprising:
	receiving, by the second base station, a handover request from the first base station; and
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, KWON_117 teaches
	receiving, by the second base station, a handover request from the first base station; and a handover request message communicated between serving and target base station for handover <para. 0014, 0016; Claim 31>.
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. BS can allocate multiple handover preambles. In one embodiment, preambles are used for UL beam sweeping operations. <FIG(s). 7, 9A, 9B; para. 0099, 0106, 0119, 0123>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.
Claim(s) 10
Kim_825 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station.
However in a similar endeavor, KWON_117 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station. BS can allocate multiple handover preambles. In one embodiment, preambles are used for UL beam sweeping operations by the UE<FIG(s). 7, 9A, 9B; para. 0099, 0106, 0119, 0123>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.
Claim(s) 11
Kim_825 does not explicitly teach
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station.
However in a similar endeavor, KWON_117 teaches
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station. a handover request message communicated between serving and target base station for handover. Allocation of the preambles is based on receiving the handover request message trigger <para. 0014, 0016; Claim 31>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by KWON_117. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for handover in wireless communication system using beamforming. See Background, para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of Hampel_181 (US20180279181)
Claim(s) 2
Kim_825 does not explicitly teach
	receiving, by the second base station, a handover request from the first base station; and
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, Hampel_181 teaches
	receiving, by the second base station, a handover request from the first base station; and source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station. The target base station may receive and process the handover request and may, at, make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover <FIG(s). 3; para. 0117-0118>.
	allocating a plurality of preambles for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles <FIG(s). 3; para. 0120-0121, 0124, 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.
Claim(s) 10
Kim_825 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station.
However in a similar endeavor, Hampel_181 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
	perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on a plurality of preambles or a plurality of dedicated PRACH resource sets allocated by the second base station. If one or more beams are being allocated, the target base station may determine values of access parameters for the one or more allocated beams based on the information in the handover request. In some examples, the access parameters for a directional beam may include, for example, one or more of a preambles. In a case where multiple beams are being allocated for the handover, the UE is allocated respective beam identifiers and their respective preambles. The UE selects a beam based on the access parameters <FIG(s). 3; para. 0120-0121, 0124, 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.
Claim(s) 11
Kim_825 does not explicitly teach
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station.
However in a similar endeavor, Hampel_181 teaches
wherein the second base station allocates the plurality of preambles or the plurality of dedicated PRACH resource sets for the UE based on a handover request from the first base station. source base station may generate a handover request that includes one or more beam identifiers of the one or more beams measured by the UE. source base station may transmit the handover request to the target base station. The target base station may receive and process the handover request and may, at, make an allocation status decision. The allocation status decision may be a determination of whether to allocate one or more beams to the UE for the handover, which includes allocating allocations of preambles <FIG(s). 3; para. 0117-0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Hampel_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, systems, devices, or apparatuses that support a beam-aware handover procedure for multi-beam access systems. See Background, para. 0005.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of YOU_457 (US20200068457)
Claim(s) 3
Kim_825 does not explicitly teach
	receiving, by the second base station, a handover request from the first base station; and
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request.
However in a similar endeavor, YOU_457 teaches
	receiving, by the second base station, a handover request from the first base station; and the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station <para. 0308>.
	allocating, by the second base station, a plurality of dedicated PRACH resource sets for the UE to perform at least one of downlink transmission beam selection and uplink transmission beam sweeping based on the handover request. in response to receiving the handover request, the second base stations generates a handover command allocates that N PRACH configurations (RACH time-frequency resources, and in one embodiment, a preamble root sequence and a preamble index that are used to generate a preamble) to a UE for downlink beam operations <para. 0310-0311>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by YOU_457. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication method, a terminal, and a base station, so that communication is performed between a terminal and a cell during cell handover. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of Ying_365 (US20190335365)
Claim(s) 4
Kim_825 does not explicitly teach
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF).
However in a similar endeavor, Ying_365 teaches
	transmitting, by the first base station, a handover request to the second base station through an access and mobility management function (AMF). NG-RAN sends handover request to eNB via AMF <FIG(s). 3A, 3B; para. 0069-0072>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Ying_365. One of ordinary skill in the art would have been motivated to make this modification in order to ensure service data continuity between different RAT technologies. See para. 0008-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), in view of Ying_365 (US20190335365), and further view of INGALE_607 (US20200053607)
Claim(s) 5
Kim_825 does not explicitly teach
wherein the handover request comprises a measurement report of the second base station by the UE, the measurement report comprising the CSI-RS resource index.
However in a similar endeavor, INGALE_607 teaches
	wherein the handover request comprises a measurement report of the second base station by the UE, the measurement report comprising the CSI-RS resource index. handover command, which is equivalent to the claimed handover request, includes indicating a best CSI-RS resource identifier to the target cell by measuring a subset of CSI-RS resources received in the handover command.  <para. 0011-0015, 0024, 0027, 0072-0073, 0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766, Guo_889 and Ying_365 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of INGALE_607 (US20200053607)
Claim(s) 12
Kim_825 does not explicitly teach
wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a measurement report of the second base station to the first base station, the measurement report comprising the CSI-RS resource index.
However in a similar endeavor, INGALE_607 teaches
wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a measurement report of the second base station to the first base station, the measurement report comprising the CSI-RS resource index. handover command, which is equivalent to the claimed handover request, includes indicating a best CSI-RS resource identifier to the target cell, from target cell, by measuring a subset of CSI-RS resources received in the handover command.  <para. 0011-0015, 0024, 0027, 0072-0073, 0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by INGALE_607. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a best CSI-RS resource to be used by a target cell by during handover operations. See Background, para. 0009-0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), and further view of Dinan_229 (US20180279229)
Claim(s) 6, 13
As discussed herein, Babaei_262 in view of Guo teaches a CSI-RS associated with the CSI-RS resource index <para. 0204, 0206, 0267-0268>.
Kim_825 does not explicitly teach
selecting, by the UE, at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS associated with the CSI-RS resource index.
However in a similar endeavor, Dinan_229 teaches
	selecting, by the UE, at least one of the preamble index and the PRACH resource based on reference signal received power measurements of a CSI-RS associated with the CSI-RS resource index. UE selects a preamble index corresponding to an CSI-RS based on RSRP of the CSI-RS. <para. 0113-0115>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Dinan_229. One of ordinary skill in the art would have been motivated to make this modification in order to provide network techniques that enable power savings at the UE. See para. 0086.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), in view of Damnjanovic_877 (US20100309877), and further view of Nimbalker_548 (US20160227548)
Claim(s) 7, 14
Kim_825 does not explicitly teach
further comprising:
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), 
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE.
However in a similar endeavor, Damnjanovic_877 teaches
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), The target eNB may receive the random access preamble and may respond by sending a random access response on the PDCCH and/or PDSCH to the UE <FIG(s). 5; para. 0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Damnjanovic_877. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently transmit the random access preamble and signaling for system access. See para. 0007-0011.
However in a similar endeavor, Nimbalker_548 teaches
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE. antenna port(s) on which a Demodulation Reference Signal (DMRS) are transmitted is assumed to be quasi co-located with CSI-RS antenna ports, such as the antenna port on which CSI-RS is transmitted, corresponding to an indicated CSI-RS resource configuration <para. 0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Nimbalker_548. One of ordinary skill in the art would have been motivated to make this modification in order to provide for signaling channel state information reference signals for Long Term Evolution (LTE) operation in unlicensed spectrum. See para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim_825 (US20150215825) in view of Liu_766 (US20160330766), in view of Guo_889 (US20180302889), in view of Damnjanovic_877 (US20100309877), and further view of Ng_437 (US20130279437)
Claim(s) 7, 14
Kim_825 does not explicitly teach
further comprising:
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), 
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE.
However in a similar endeavor, Damnjanovic_877 teaches
	receiving, by the UE, a random access response from the second base station on a Physical Downlink Shared Channel (PDSCH), The target eNB may receive the random access preamble and may respond by sending a random access response on the PDCCH and/or PDSCH to the UE <FIG(s). 5; para. 0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766 and Guo_889 with the embodiment(s) disclosed by Damnjanovic_877. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently transmit the random access preamble and signaling for system access. See para. 0007-0011.
However in a similar endeavor, Ng_437 teaches
	wherein antenna ports, configured to receive a demodulation reference signal (DM-RS) for the random access response from the second base station to the UE are quasi co-located with one of a Synchronization Signal (SS) block and a CSI-RS resource selected by the UE. DM-RS port index/indices may be assumed to be quasi co-located with a CSI-RS resource.  <FIG(s). 8; para. 0057, 0062, 0066, 0068, 0070, 0131; Table 4, Table 6>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Ng_437. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system. See para. 0005.
Claim(s) 8, 15
Kim_825 does not explicitly teach
further comprising:
after receiving the random access response, determining, by the UE, that DM-RS ports, configured to receive the PDSCH are quasi co-located with one of the SS block and the CSI-RS resource selected by the UE.
However in a similar endeavor, Ng_437 teaches
after receiving the random access response, determining, by the UE, that DM-RS ports, configured to receive the PDSCH are quasi co-located with one of the SS block and the CSI-RS resource selected by the UE. UE can determine from higher layer signaling that DM-RS port index/indices may be assumed to be quasi co-located with a CSI-RS resource. The DM-RS ports are use for demodulation of the PDSCH and therefore considered to be configured to receive the PDSCH.  <FIG(s). 8; para. 0057, 0062, 0066, 0068, 0070, 0131; Table 4, Table 6>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Kim_825, Liu_766, Guo_889 and Damnjanovic_877 with the embodiment(s) disclosed by Ng_437. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system. See para. 0005.


Relevant Cited References

US20150249972 teaches parameters including PRACH configuration and CSI-RS resource index
 US20200205217 teaches random access procedure based on RRC reconfiguration message from serving base station.
US20150223149 teaches random access procedure based on RRC reconfiguration message from serving base station.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: With regards to secondary references Lui_766 and Guo_889 not directed to handover procedures, the current art Kim_825 teaches RRC message pertaining to handover. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Note: The claimed invention in the independent claims simply state the RRC message must:
Include a preamble index
Indicate a physical random access channel (PRACH) resource associated with a channel state information-reference signal (CSI-RS) resource index;
The inclusion of the two items above is not necessarily used or utilized in the handover or random access. Rather, the claims imply state the UE performs random access with the second BS “based on the received RRC message.” The phrase “based on the received RRC message” is interpreted broadly – for example the receipt of the RRC message alone can be the triggering cause of the random access where the contents of RRC message are irrelevant (i.e., independent of performing the random access). That is the claimed “based on” can simply be based on receiving the RRC message and/or can be based on something else in the RRC message that is not the two items above (e.g., solely based on  inclusion of a HO command field in the RRC message).
The Reply’s arguments suggest that all secondary references that are used to anticipate the two items above must also pertain to a handover and which further suggests that these items are used in the random access or handover but as discussed, the Examiner’s sentiment is that these are just pieces of information in the RRC that are not necessarily used in the handover or random access. That is, “based on the received RRC message” is not the same as “based on every single piece of information contained in the RRC message.” If supported by the Specification and/or intended the applicant, the Examiner would suggest amendments that directly tie the elements to the “based on”:
performing, by the UE, random access with the second base station based on the at least one preamble index and the indicated PRACH resource received in the received RRC message.

The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415